BERANEK, Judge,
dissenting:
I respectfully dissent. I would dismiss this appeal. I conclude that the order below is not subject to interlocutory appeal nor does the case represent a proper plenary appeal under Mendez v. West Flagler Family Association, Inc., 303 So.2d 1 (Fla.1974). I conclude that the judicial labor has not yet ended in this matter, that the controversy is certainly interrelated with other aspects of the case which remain pending before the trial court, and that no final judgment appropriate to appellate review has yet been entered. I would dismiss the appeal without prejudice to the raising of all issues after final judgment.